Citation Nr: 1010527	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to assistance for the purchase of an automobile 
and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty with the Navy from July 
1944 to July 1946 and with the Army from July 1952 to March 
1953.  He had additional service with the Navy and Army 
Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision in which 
the RO denied the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for: myalgia of the 
lumbar spine, rated as 40 percent disabling; peripheral 
neuropathy of both lower extremities as residuals of cold 
injury, each separately rated as 20 percent disabling; 
hemorrhoids, rated as 10 percent disabling; and bilateral 
hearing loss, scars (residuals of excision of basal cell 
carcinoma), and urethritis (nonspecific on history), each 
rated as noncompensably disabling; for a combined disability 
rating of 70 percent.

2.  The Veteran's service-connected disabilities (primarily 
his peripheral neuropathy of the lower extremities) have 
resulted in the permanent loss of use of both legs, as no 
effective function remains other than that which could be 
equally well served by below-the-knee amputation stumps with 
use of a suitable prosthetic appliance.  


CONCLUSION OF LAW

The criteria for assistance in acquiring an automobile and 
adaptive equipment, or for adaptive equipment only, have been 
met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  VA's notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Given the Board's favorable disposition of the Veteran's 
claim, the Board finds that all notification and development 
actions needed to fairly adjudicate this appeal have been 
accomplished.

II. Analysis

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Service connection is in effect for: myalgia of the lumbar 
spine, rated as 40 percent disabling; peripheral neuropathy 
of both lower extremities as residuals of cold injury, each 
separately rated as 20 percent disabling; hemorrhoids, rated 
as 10 percent disabling; and bilateral hearing loss, scars 
(residuals of excision of basal cell carcinoma), and 
urethritis (nonspecific on history), each rated as 
noncompensably disabling; for a combined disability rating of 
70 percent.

The Veteran has not contended that he has vision impairment 
that would be a basis for his claim and there is no record of 
such vision impairment or blindness.  Rather, the Veteran has 
argued that he should be reimbursed $1,200, the cost of the 
adaptive equipment he had installed in his car because he has 
loss of use of his feet, due to his service-connected 
peripheral neuropathy, which he asserts prevents him from 
operating a motor vehicle under normal circumstances.  

A July 2006 sensory examination performed by a Clinical 
Assistant Professor of Neurology at the New Jersey Medical 
School revealed decreased pinprick up to both ankles, 
decreased vibration up to both knees, and decreased position 
distally in the lower limbs.  This examiner noted that June 
2006 private electromyography (EMG)/ nerve conduction 
velocity (NCV) studies showed what appeared to be a 
sensorimotor polyneuropathy superimposed on a left L4-L5 
radiculopathy and bilateral S1 radiculopathy.  The impression 
was sensorimotor chronic axonal neuropathy, etiology 
undetermined.  At a follow-up the next month, the Veteran's 
symptoms were identical.  The impression was idiopathic 
sensorimotor chronic axonal neuropathy.  

At a December 2006 VA neurology consult, the Veteran's toes 
on both feet were noted to be down going.  Superficial 
sensory examination to light touch and pinprick was noted as 
stocking loss in both lower extremities.  Deep sensory 
evaluation for both positional and vibration was lost in the 
Veteran's lower extremities.  The assessment included 
axonal/demyelinating neuropathy and spinal stenosis.  The 
attending VA neurologist agreed with the above findings and 
assessment and indicated that his own examination was 
remarkable for a stocking loss to somatosensation (80 
percent) and proprioception.  The Veteran also had 
significant trophic changes.  The attending's impression 
included cryptic axonal/demyelinating neuropathy-likely 
secondary to cold exposure.

At a March 2007 VA physical medicine and rehabilitation 
consult, the Veteran reported that lately his legs were 
getting worse with numbness increases in both legs, although 
he was still driving his car.  He wanted to use hand controls 
for driving.  The Veteran was enrolled in driver training and 
hand controls were installed on his car.  

At a July 2007 VA neurological disorders examination, ankle 
jerks were l+ and symmetrical.  However, sensory examination 
revealed moderately decreased pinprick and light touch 
sensation on both lower extremities symmetrically in a 
stocking fashion.  Timed vibration sense was diminished on 
both big toes.  Romberg's test was slightly positive.  The 
diagnosis was peripheral neuropathy of both lower extremities 
probably related to residuals of cold injury in service.

An October 2007 VA rheumatology consult reflects 
paraesthesias due to polyneuropathy in the Veteran's ankles 
and feet. 

At a July 2008 VA Aid and Attendance (A&A) examination, the 
Veteran reported that he was unable to drive with his feet 
because of polyneuropathy.  The Veteran drove to the 
examination using the hand controls to assist in driving.  
The examiner noted that the Veteran was somewhat limited with 
mobility and is not able to get around too far because of the 
neuropathy in his lower extremities.  He took quinine for 
cramps in his lower extremities.  His vision was fair; he 
recently had had cataract surgery and wears glasses.  On 
examination, both feet were cool to touch with positive 
distal pulses.  The VA examiner added that she had reviewed 
the December 2006 neurological examination performed by the 
attending VA neurologist who commented on decreased sensation 
in fine touch from the mid-calf in a symmetrical stocking 
fashion, approximately 80 percent affected, and moderate loss 
of vibration at the knee in asymmetrical fashion.  The 
diagnosis was cold injury to both lower extremities with 
progressive polyneuropathy requiring assistive devices, hand 
controls, to assist with driving.  

In light of the above, and resolving all doubt in the 
Veteran's favor, the Board finds that grant of the Veteran's 
claim is warranted.  There is no evidence of a loss of use of 
the hands, ankylosis of at least one knee or one hip due to 
service-connected disability, or a qualifying vision 
disability.  However, the Board concludes that no effective 
function would remain that would permit balance and 
propulsion (and feeling sufficient to drive a car) even if 
there was an amputation below the knee with the use of a 
prosthesis as a result of service-connected peripheral 
neuropathy of both lower extremities.  Therefore, the 
criteria for assistance for the purchase of an automobile and 
adaptive equipment have been met and the appeal is granted.


ORDER

Assistance for the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only, is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


